DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the gradient" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the gradient" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the vertical depth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of obtaining, defining, estimating, and calculating fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of obtaining, defining, estimating, and calculating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can obtaining a surface profile of said stockpile; defining a plurality of layers in the stockpile, 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a The claim is directed to an abstract idea.
The steps of “obtaining a surface profile of said stockpile”; “defining a plurality of layers in the stockpile, wherein each layer extends parallel to the surface profile, and estimating the volume of each layer”; “obtaining density characteristics of the stockpile material; estimating the density of each layer according to the density characteristics of the stockpile material”; and “calculating, using the estimated volume and estimated density of each layer, the mass of the stockpile” as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception. Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see 
As we explain above, the limitation “obtaining a surface profile of said stockpile; defining a plurality of layers in the stockpile, wherein each layer extends parallel to the surface profile, and estimating the volume of each layer; obtaining density characteristics of the stockpile material; estimating the density of each layer according to the density characteristics of the stockpile material; calculating, using the estimated volume and estimated density of each layer, the mass of the stockpile” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, 
Dependent claims 2-10 and 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Manhoney et al. (WO 2015/048123 A1).
Regarding claim 1, Manhoney et al. disclose a method of estimating the mass of material in a stockpile (see paragraph 2), the method including: 
obtaining a surface profile of said stockpile (claim 1, paragraphs 4-10); 

obtaining density characteristics of the stockpile material (claim 3; paragraph 6);
estimating the density of each layer according to the density characteristics of the stockpile material (claim 3; paragraph 10); and 
calculating, using the estimated volume and estimated density of each layer, the mass of the stockpile (claims 1,9; paragraph 10).
Regarding claims 2, Manhoney et al. disclose each layer extends parallel to the surface profile and has a boundary, configured equidistant, in a vertical direction, from the surface profile (see figure 5, paragraphs 35, 36). 
Regarding claim 3, Manhoney et al. disclose, wherein each layer has a constant depth and/or applies an even pressure or force vertically downwards upon material below (see figure 5, paragraphs 35, 36). 
Regarding claims 6, Manhoney et al. disclose at least three layers are defined in the stockpile (see figure 5, paragraphs 35, 36). 
Regarding claim 11, Manhoney et al. disclose system for estimating the mass of material in a stockpile (see paragraphs 2, 12), the system including: 
Regarding claim 12, Manhoney et al. disclose a computer readable storage medium storing one or more programs, said programs having instructions, which when executed by an electronic device or system, perform a method (see figure 3, paragraphs 31, 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhoney et al. (WO 2015/048123 A1) in view of O’Connor et al. (US 2008/156124 A1).
Regarding claim 4, Manhoney et al. fail to disclose the gradient of density change of a layer, in a vertical direction, is substantially linear. 
O’Connor et al. teach the gradient of density change of a layer, in a vertical direction, is substantially linear (see Fig.14, paragraph 75). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of O’Connor et al. with the teaching of Manhoney et al. in order to provide a method and system for determining the location of loads of material in a bulk material storage container.
	Regarding claim 5, O’Connor et al. teach the gradient of density change of a layer, in a vertical direction, is non-linear (see Fig.14, paragraphs 74, 75). 
Regarding claim 8, Manhoney et al. fail to disclose obtaining density characteristics of the stockpile material includes retrieving a representative sample from the stockpile and measuring the density of the representative sample under simulated loads. 
O’Connor et al. teach obtaining density characteristics of the stockpile material includes retrieving a representative sample from the stockpile and 
Regarding claim 10, O’Connor et al. teach wherein obtaining density characteristics includes using a compaction test and/or obtaining density characteristics from a database (paragraph 58: “Finally, load configuration and multi-load strata assemblage may be reported on demand by convenient display or reporting methods based on all data associated with each load stored in a particular container”). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over Manhoney et al. (WO 2015/048123 A1).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhoney et al. (WO 2015/048123 A1) in view of Sjostrom et al. (US 6,028,270).
Regarding claim 9, Manhoney et al. fail to disclose obtaining density characteristics of the stockpile material includes retrieving a sample from each load of material delivered to the stockpile, measuring the density of each representative sample under simulated loads and using statistical analysis of the characteristics of each representative sample to estimate the density characteristics of the stockpile. 
Sjostrom et al. teach obtaining density characteristics of the stockpile material includes retrieving a sample from each load of material delivered to the stockpile, measuring the density of each representative sample under simulated loads and using statistical analysis of the characteristics of each representative 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862